Exhibit 10.20

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (“Agreement”) is made as of August 7, 2006 by CoBiz
Inc., a Colorado corporation (the “Company”), and Troy R. Dumlao (“Employee”).

 


1.                                       EMPLOYMENT. THE COMPANY AGREES TO
EMPLOY EMPLOYEE, AND EMPLOYEE AGREES TO WORK FOR THE COMPANY, IN THE CAPACITY OR
CAPACITIES SPECIFIED ON EXHIBIT A OR IN SUCH OTHER CAPACITIES WITH THE COMPANY
AND ITS SUBSIDIARIES AS MAY BE DETERMINED FROM TIME TO TIME BY THE BOARD OF
DIRECTORS OF THE COMPANY, ON THE TERMS AND SUBJECT TO THE CONDITIONS ESTABLISHED
IN THIS AGREEMENT. EMPLOYEE WILL REPORT TO THE REPORTING PERSON DESIGNATED IN
EXHIBIT A, SUBJECT TO CHANGE BY THE COMPANY FROM TIME TO TIME. THIS AGREEMENT
AND EMPLOYEE’S EMPLOYMENT BY THE COMPANY SHALL CONTINUE UNTIL TERMINATED BY
EITHER PARTY PURSUANT TO SECTION 5 BELOW OR UNTIL EMPLOYEE’S DEATH OR DISABILITY
(TERMS CAPITALIZED AND NOT OTHERWISE DEFINED HEREIN ARE USED AS DEFINED IN
EXHIBIT B).


 


2.                                       RESPONSIBILITIES OF EMPLOYMENT.
EMPLOYEE SHALL DEVOTE HIS OR HER FULL BUSINESS TIME AND EFFORT TO THE
PERFORMANCE OF HIS OR HER RESPONSIBILITIES UNDER THIS AGREEMENT, OTHER THAN
PASSIVE INVESTMENTS THAT DO NOT INTERFERE WITH THE PERFORMANCE OF THOSE
RESPONSIBILITIES. EMPLOYEE SHALL PERFORM HIS OR HER RESPONSIBILITIES DILIGENTLY,
FAITHFULLY AND TO THE BEST OF HIS OR HER ABILITIES. EMPLOYEE SHALL COMPLY WITH
AND CARRY OUT THE POLICIES, PROGRAMS AND DIRECTIONS OF THE BOARD OF DIRECTORS OF
THE COMPANY, INCLUDING, WITHOUT LIMITATION, THE COMPANY’S CODE OF ETHICS AND
INSIDER TRADING POLICIES AS IN EFFECT FROM TIME TO TIME.


 


3.                                       COMPENSATION. THE COMPANY WILL
COMPENSATE EMPLOYEE FOR HIS OR HER SERVICES AS FOLLOWS:


 


(A)                                  BASE COMPENSATION. THE COMPANY WILL PAY
EMPLOYEE MINIMUM MONTHLY BASE COMPENSATION AT THE RATE SPECIFIED ON EXHIBIT A,
PAYABLE IN ACCORDANCE WITH THE COMPANY’S NORMAL PAYROLL SCHEDULE. EMPLOYEE’S
BASE COMPENSATION WILL BE REVIEWED AND MAY BE INCREASED FROM TIME TO TIME IN THE
SOLE DISCRETION OF THE COMPANY’S BOARD OF DIRECTORS.


 


(B)                                 PLANS. EMPLOYEE WILL BE ELIGIBLE TO
PARTICIPATE IN ALL MEDICAL, DENTAL, VISION AND OTHER EMPLOYEE WELFARE PLANS
MAINTAINED BY THE COMPANY FROM TIME TO TIME AND AVAILABLE TO SIMILARLY SITUATED
EMPLOYEES OF THE COMPANY.


 


(C)                                  VACATION. EMPLOYEE WILL BE ENTITLED TO PAID
VACATION EACH YEAR AS SPECIFIED ON EXHIBIT A, SUBJECT TO THE COMPANY’S GENERAL
VACATION POLICY AS IN EFFECT FROM TIME TO TIME.


 


(D)                                 DISCRETIONARY BONUS PLAN. EMPLOYEE WILL BE
ELIGIBLE TO PARTICIPATE IN SUCH DISCRETIONARY BONUS PLANS AS THE COMPANY
MAY ESTABLISH FROM TIME TO TIME FOR SIMILARLY SITUATED EMPLOYEES OF THE COMPANY.


 


(E)                                  EQUITY INCENTIVE PLANS. EMPLOYEE WILL BE
ELIGIBLE TO PARTICIPATE IN SUCH STOCK OPTION AND OTHER EQUITY INCENTIVE PLANS AS
THE COMPANY MAY ESTABLISH FROM TIME TO TIME FOR SIMILARLY SITUATED EMPLOYEES OF
THE COMPANY.

 

1

--------------------------------------------------------------------------------


 

The payment of compensation and the provision of benefits will be subject to all
applicable federal, state and local tax withholding and reporting requirements.

 


4.                                       REIMBURSEMENT OF EXPENSES. EMPLOYEE
WILL BE ENTITLED TO REIMBURSEMENT OF ORDINARY AND NECESSARY OUT-OF-POCKET
EXPENSES REASONABLY INCURRED BY HIM OR HER ON BEHALF OF THE COMPANY IN THE
COURSE OF PERFORMING HIS OR HER DUTIES HEREUNDER UNDER THE COMPANY’S EXPENSE
REIMBURSEMENT POLICY APPLICABLE TO SIMILARLY SITUATED EMPLOYEES, UPON FURNISHING
APPROPRIATE DOCUMENTATION IN ACCORDANCE WITH SUCH POLICY AS IN EFFECT FROM TIME
TO TIME.


 


5.                                       EMPLOYMENT AT WILL; TERMINATION.
EMPLOYEE IS AN AT-WILL EMPLOYEE. EITHER PARTY MAY TERMINATE THIS AGREEMENT AND
EMPLOYEE’S EMPLOYMENT HEREUNDER AT ANY TIME BY GIVING WRITTEN NOTICE TO THE
OTHER PARTY SPECIFYING THE EFFECTIVE DATE OF THE TERMINATION. IN THE CASE OF
TERMINATION BY EMPLOYEE, THE EFFECTIVE DATE OF TERMINATION SHALL NOT BE LESS
THAN 30 DAYS AFTER THE NOTICE IS GIVEN, BUT THE COMPANY MAY ACCELERATE THE
EFFECTIVE DATE OF THE TERMINATION BY WRITTEN NOTICE TO EMPLOYEE, AND SUCH
ACCELERATED TERMINATION SHALL STILL BE DEEMED A TERMINATION BY EMPLOYEE.


 


6.                                       EFFECT OF TERMINATION. UPON TERMINATION
OF THIS AGREEMENT BY THE COMPANY OR BY EMPLOYEE, INCLUDING TERMINATION UPON THE
DEATH OR DISABILITY OF EMPLOYEE, THE RIGHTS AND OBLIGATIONS OF EMPLOYEE,
EMPLOYEE’S ESTATE AND THE COMPANY SHALL BE AS PROVIDED IN THIS SECTION 6.


 


(A)                                  COMPENSATION THROUGH TERMINATION DATE . IF
EMPLOYEE’S EMPLOYMENT WITH THE COMPANY IS TERMINATED, WHETHER BY THE COMPANY OR
BY EMPLOYEE, AND INCLUDING ANY TERMINATION RESULTING FROM DEATH OR DISABILITY,
THE COMPANY (I) WILL PAY EMPLOYEE HIS OR HER BASE COMPENSATION PURSUANT TO
SECTION 3(A) THROUGH THE EFFECTIVE DATE OF TERMINATION, (II) WILL PAY EMPLOYEE
FOR VACATION ACCRUED BUT NOT TAKEN UNDER SECTION 3(C) IN ACCORDANCE WITH ITS
VACATION POLICY, AND (III) WILL REIMBURSE EMPLOYEE PURSUANT TO SECTION 4 FOR
EXPENSES INCURRED PRIOR TO THE EFFECTIVE DATE OF TERMINATION. EXCEPT AS
SPECIFICALLY PROVIDED IN THIS SECTION 6, THE COMPANY WILL HAVE NO OBLIGATION TO
PAY ANY SEVERANCE, SALARY, BENEFITS OR OTHER COMPENSATION OR DAMAGES AT OR AFTER
THE DATE OF TERMINATION.


 


(B)                                 SEVERANCE UPON TERMINATION WITHOUT CAUSE OR
FOR GOOD REASON. IF EMPLOYEE’S EMPLOYMENT IS TERMINATED BY THE COMPANY WITHOUT
CAUSE OR BY EMPLOYEE WITH GOOD REASON, THEN, IN ADDITION TO THE AMOUNTS PAYABLE
UNDER SECTION 6(A), THE COMPANY WILL PAY EMPLOYEE OR EMPLOYEE’S ESTATE SEVERANCE
EQUAL TO TWELVE TIMES HIS OR HER BASE MONTHLY COMPENSATION UNDER SECTION 3(A) AS
IN EFFECT ON THE EFFECTIVE DATE OF TERMINATION.


 


(C)                                  ADDITIONAL SEVERANCE FOR BONUS. IF
SEVERANCE IS PAYABLE UNDER SECTION 6(B) AND IF EMPLOYEE RECEIVED A BONUS FROM
THE COMPANY IN RESPECT OF THE LAST FULL FISCAL YEAR ENDING PRIOR TO THE
EFFECTIVE DATE OF TERMINATION, THE COMPANY SHALL PAY TO EMPLOYEE OR EMPLOYEE’S
ESTATE ADDITIONAL SEVERANCE EQUAL TO THE GREATER OF (I) THE BONUS PAID TO
EMPLOYEE IN RESPECT OF SUCH LAST FULL FISCAL YEAR AND (II) THE AVERAGE OF THE
BONUSES PAID TO EMPLOYEE IN RESPECT OF EACH YEAR IN THE THREE-YEAR PERIOD ENDING
WITH SUCH LAST FULL FISCAL YEAR (OR IF EMPLOYEE HAD NOT BEEN EMPLOYED FOR ALL OF
THAT THREE-YEAR PERIOD, THE AVERAGE OF THE BONUSES PAID WITH RESPECT TO EACH
FULL FISCAL YEAR IN WHICH EMPLOYEE WAS EMPLOYED), IN EACH CASE, PRO RATED TO THE
EFFECTIVE DATE OF THE TERMINATION.

 

2

--------------------------------------------------------------------------------


 


(D)                                 PAYMENT. ALL SEVERANCE UNDER SECTIONS
6(B) AND (C) WILL BE PAYABLE IN A LUMP SUM WITHIN 30 DAYS AFTER THE EFFECTIVE
DATE OF TERMINATION, SUBJECT TO SECTIONS 6(I) AND (J) BELOW.


 


(E)                                  PAYMENTS IN LIEU OF HEALTH INSURANCE PLANS.
IF SEVERANCE IS PAYABLE UNDER SECTION 6(B), IN ADDITION TO THE PAYMENTS REQUIRED
BY SECTIONS 6(B) AND (C), IF EMPLOYEE PROPERLY ELECTS PURSUANT TO COBRA TO
CONTINUE COVERAGE UNDER THE COMPANY’S HEALTH INSURANCE PLANS IN WHICH HE OR SHE
WAS PARTICIPATING AS OF THE EFFECTIVE DATE OF TERMINATION, FOR TWELVE MONTHS
FOLLOWING TERMINATION, THE COMPANY WILL REIMBURSE EMPLOYEE (WITHIN 15 DAYS AFTER
SUBMISSION TO THE COMPANY OF PROOF OF PAYMENT) AN AMOUNT EQUAL TO (I) THE
MONTHLY COBRA PREMIUMS PAID BY EMPLOYEE FOR SUCH COVERAGE, INCLUDING ANY
ADMINISTRATIVE CHARGE IMPOSED BY THE COMPANY, MINUS (II) THE MONTHLY AMOUNTS
THAT EMPLOYEE WOULD HAVE PAID FOR COVERAGE UNDER THOSE PLANS IF HIS OR HER
EMPLOYMENT HAD NOT BEEN TERMINATED. IF EMPLOYEE DOES NOT ELECT TO CONTINUE
COVERAGE PURSUANT TO COBRA, THE COMPANY WILL NOT BE OBLIGATED TO PAY TO EMPLOYEE
OR FOR EMPLOYEE’S BENEFIT ANY AMOUNT IN RESPECT OF HEALTH INSURANCE AFTER
TERMINATION OF EMPLOYMENT. EMPLOYEE ACKNOWLEDGES THAT THE COMPANY IS NOT
OBLIGATED TO PROVIDE INSURANCE COVERAGE AFTER TERMINATION OF HIS OR HER
EMPLOYMENT AND THAT IT IS SOLELY EMPLOYEE’S RESPONSIBILITY TO ELECT COBRA
COVERAGE OR OBTAIN ALTERNATIVE INSURANCE FOLLOWING ANY TERMINATION. THE
COMPANY’S OBLIGATION TO MAKE PAYMENTS UNDER THIS SECTION 6(E) SHALL TERMINATE IF
EMPLOYEE BECOMES ELIGIBLE TO PARTICIPATE IN ANY HEALTH INSURANCE PLAN OF A
SUBSEQUENT EMPLOYER BEFORE THE END OF THE TWELVE-MONTH PERIOD FOLLOWING
TERMINATION, WITHOUT REGARD TO THE RELATIVE LEVELS OF BENEFITS PROVIDED BY THE
COMPANY’S PLANS AND THE PLANS OF SUCH SUBSEQUENT EMPLOYER.


 


(F)                                    SEVERANCE UPON DEATH OR DISABILITY. IF
EMPLOYEE’S EMPLOYMENT IS TERMINATED AS A RESULT OF EMPLOYEE’S DEATH OR
DISABILITY, THE COMPANY SHALL PAY SEVERANCE TO EMPLOYEE OR HIS OR HER ESTATE IN
THE AMOUNTS AND AT THE TIMES PROVIDED IN SECTIONS 6(B) THROUGH (E) ABOVE, AND
SECTIONS 6(I) AND (J) SHALL NOT APPLY TO SUCH SEVERANCE.


 


(G)                                 INCREASED SEVERANCE UPON TERMINATION
FOLLOWING CHANGE OF CONTROL. IF SEVERANCE IS PAYABLE UNDER SECTION 6(B), AND IF
NOTICE OF TERMINATION WAS GIVEN BY THE COMPANY OR EMPLOYEE WITHIN 365 DAYS AFTER
A CHANGE OF CONTROL, (I) THE SEVERANCE PAYABLE UNDER SECTION 6(B) SHALL BE 12
TIMES EMPLOYEE’S BASE MONTHLY COMPENSATION UNDER SECTION 3(A) AS IN EFFECT ON
THE EFFECTIVE DATE OF TERMINATION, (II) THE SEVERANCE PAYABLE UNDER
SECTION 6(C) SHALL BE THE FULL AMOUNT OF THE BONUS OR AVERAGE BONUS DESCRIBED
THEREIN AND SHALL NOT BE PRO RATED TO THE DATE OF TERMINATION AND (III) THE
REIMBURSEMENT OF COBRA PREMIUMS PURSUANT TO SECTION 6(E) SHALL CONTINUE FOR 12
MONTHS FOLLOWING TERMINATION (SUBJECT TO THE LAST SENTENCE OF SECTION 6(E)).
INCREASED SEVERANCE UNDER CLAUSES (I) AND (II) OF THIS SECTION 6(G) SHALL BE
PAYABLE AS PROVIDED IN SECTION 6(D).


 


(H)                                 SEVERANCE CONDITIONED ON RELEASE. THE RIGHT
OF EMPLOYEE OR EMPLOYEE’S ESTATE TO RECEIVE SEVERANCE AND OTHER PAYMENTS AS
PROVIDED IN SECTIONS 6(B) THROUGH 6(G): (I) WILL BE CONTINGENT UPON EMPLOYEE’S
OR EMPLOYEE’S ESTATE’S EXECUTION OF A RELEASE OF ALL CLAIMS AGAINST THE COMPANY
AND ITS AFFILIATES (OTHER THAN THE RIGHT TO RECEIVE PAYMENTS UNDER THIS
SECTION 6) IN FORM AND SUBSTANCE AND UNDER PROCEDURES REASONABLY BELIEVED BY THE
COMPANY TO BE ADEQUATE TO EFFECTIVELY WAIVE ALL SUCH CLAIMS UNDER APPLICABLE
LAWS AND (II) WILL AUTOMATICALLY TERMINATE UPON ANY BREACH BY EMPLOYEE OF
SECTION 7 OR 8 OF THIS AGREEMENT. THE COMPANY WILL

 

3

--------------------------------------------------------------------------------


 


PROVIDE THE FORM OF SUCH RELEASE TO EMPLOYEE OR EMPLOYEE’S ESTATE WITHIN A
REASONABLE TIME AFTER ANY TERMINATION AS A RESULT OF WHICH SEVERANCE IS PAYABLE.
IF THE RELEASE DOES NOT BECOME FULLY AND FINALLY EFFECTIVE UNTIL LEGALLY
PRESCRIBED PERIODS HAVE ELAPSED, NOTWITHSTANDING ANY OTHER PROVISION OF THIS
AGREEMENT, NO SEVERANCE SHALL BE PAYABLE UNTIL ALL SUCH PERIODS HAVE ELAPSED AND
THE RELEASE HAS BECOME FULLY AND FINALLY EFFECTIVE.


 


(I)                                     DEFERRAL BASED ON CAPITAL REQUIREMENTS.
THE COMPANY MAY ELECT TO DEFER ANY PAYMENT OF SEVERANCE AND OTHER PAYMENTS UNDER
SECTIONS 6(B), (C) AND (G) THAT MAY BECOME DUE TO EMPLOYEE OR EMPLOYEE’S ESTATE
IF, AT THE TIME THE PAYMENT BECOMES DUE, THE COMPANY OR ANY BANK OWNED BY THE
COMPANY IS NOT IN COMPLIANCE WITH ANY REGULATORY-MANDATED MINIMUM CAPITAL
REQUIREMENTS OR IF MAKING THE PAYMENTS WOULD CAUSE THE COMPANY’S OR ANY SUCH
BANK’S CAPITAL TO FALL BELOW SUCH MINIMUM CAPITAL REQUIREMENTS. IN THIS EVENT,
THE COMPANY WILL RESUME MAKING THE PAYMENTS AS SOON AS IT CAN DO SO WITHOUT
VIOLATING SUCH MINIMUM CAPITAL REQUIREMENTS. NO INTEREST SHALL BE PAYABLE ON ANY
PAYMENTS DEFERRED UNDER THIS SECTION 6(I). THIS SECTION 6(I) SHALL NOT APPLY TO
THE EXTENT THAT ANY SUCH DEFERRAL WOULD RESULT IN THE IMPOSITION OF A TAX UNDER
SECTION 409A OF THE INTERNAL REVENUE CODE.


 


(J)                                     DELAY BASED ON 409A. IF EMPLOYEE IS A
“KEY EMPLOYEE” (AS DEFINED IN SECTION 409A OF THE INTERNAL REVENUE CODE) AT THE
TIME OF TERMINATION, THE PAYMENT OF ALL AMOUNTS DUE UNDER SECTIONS 6(B), (C) AND
(G) WILL BE DELAYED FOR SIX MONTHS AS AND TO THE EXTENT REQUIRED BY
SECTION 409A. THE AMOUNTS THAT WOULD HAVE BEEN PAYABLE DURING THAT SIX-MONTH
PERIOD SHALL BE PAYABLE IN A LUMP SUM WITHIN 10 DAYS AFTER THE END OF THAT
SIX-MONTH PERIOD AND ANY PAYMENTS DUE AFTER THAT SIX-MONTH PERIOD SHALL BE MADE
AS PROVIDED IN THIS AGREEMENT. NO INTEREST SHALL BE PAYABLE ON ANY PAYMENTS
DELAYED UNDER THIS SECTION 6(J).


 


7.                                       PROTECTIVE COVENANTS.


 


(A)                                  NON-SOLICITATION. EMPLOYEE AGREES THAT,
WITHOUT THE COMPANY’S PRIOR WRITTEN CONSENT, DURING THE PERIOD COMMENCING ON THE
DATE HEREOF AND ENDING ON THE FIRST ANNIVERSARY OF THE EFFECTIVE DATE OF
TERMINATION OF EMPLOYEE’S EMPLOYMENT WITH THE COMPANY, NEITHER EMPLOYEE NOR ANY
AFFILIATE OF EMPLOYEE WILL:


 


(I)                                     SOLICIT OR INDUCE ANY PERSON WHO IS OR
WAS DURING THE SIX-MONTH PERIOD PRECEDING SUCH SOLICITATION OR INDUCEMENT AN
EMPLOYEE OR AGENT OF THE COMPANY OR OF ANY AFFILIATE OF THE COMPANY TO TERMINATE
SUCH PERSON’S RELATIONSHIP WITH THE COMPANY OR SUCH AFFILIATE OR TO ENTER INTO
AN EMPLOYMENT OR AGENCY RELATIONSHIP WITH ANY PERSON OTHER THAN THE COMPANY OR
AN AFFILIATE OF THE COMPANY;


 


(II)                                  SOLICIT OR INDUCE ANY CUSTOMER OF THE
COMPANY OR OF ANY AFFILIATE OF THE COMPANY TO TERMINATE OR REDUCE THE EXTENT OF
SUCH CUSTOMER’S BUSINESS WITH THE COMPANY OR SUCH AFFILIATE OR TO BECOME A
CUSTOMER OF ANY OTHER PERSON IN RESPECT OF PRODUCTS OR SERVICES OFFERED BY THE
COMPANY OR ANY OF ITS AFFILIATES; OR


 


(III)                               MAKE ANY STATEMENTS OR TAKE ANY ACTION THAT
COULD REASONABLY BE EXPECTED TO DAMAGE THE REPUTATION, STANDING OR BUSINESS OF
THE COMPANY OR OF ANY AFFILIATE OF THE COMPANY.

 

4

--------------------------------------------------------------------------------


 


(B)                                 JUDICIAL MODIFICATION. EMPLOYEE ACKNOWLEDGES
AND AGREES THAT THE RESTRICTIONS SET FORTH IN THIS SECTION 7 ARE REASONABLE AND
NECESSARY IN DURATION AND SCOPE TO PROTECT THE LEGITIMATE INTERESTS AND
EXPECTATIONS OF THE COMPANY. IF, CONTRARY TO THE AGREEMENT AND INTENT OF THE
PARTIES, A COURT OF COMPETENT JURISDICTION SHOULD FIND THAT ANY SUCH RESTRICTION
IS UNENFORCEABLE AS WRITTEN, THE PARTIES INTEND AND AGREE THAT SUCH RESTRICTION
WILL BE DEEMED MODIFIED TO THE MINIMUM EXTENT NECESSARY TO RENDER IT ENFORCEABLE
AND WILL BE ENFORCED AS SO MODIFIED.


 


8.                                       CONFIDENTIALITY. EXCEPT AS MAY BE
REQUIRED IN CONNECTION WITH HIS OR HER EMPLOYMENT UNDER THIS AGREEMENT, EMPLOYEE
WILL NOT, DIRECTLY OR INDIRECTLY, USE OR DISCLOSE TO ANY OTHER PERSON ANY
INFORMATION OF A CONFIDENTIAL OR PROPRIETARY NATURE BELONGING OR RELATING TO THE
COMPANY OR ANY OF ITS AFFILIATES, OR ANY INFORMATION THE DISCLOSURE OF WHICH
COULD REASONABLY BE EXPECTED TO HAVE AN ADVERSE EFFECT ON THE COMPANY, ITS
BUSINESSES, PROPERTY OR FINANCIAL CONDITION, INCLUDING BUT NOT LIMITED TO
INFORMATION CONCERNING THE COMPANY’S METHODS OF OPERATION, TECHNIQUES, KNOW-HOW,
PLANS, POLICIES, CUSTOMERS, SUPPLIERS, REPRESENTATIVES OR OTHER MATTERS OF ANY
KIND OR DESCRIPTION RELATING TO THE PRODUCTS, SERVICES, OR BUSINESSES OF THE
COMPANY OR ANY OF ITS AFFILIATES. ALL RECORDS, FILES, DOCUMENTS, EQUIPMENT AND
THE LIKE RELATING TO THE COMPANY’S BUSINESSES WHICH EMPLOYEE MAY PREPARE, USE,
POSSESS OR OBSERVE SHALL BE AND REMAIN THE SOLE PROPERTY OF THE COMPANY, AND
UPON TERMINATION OF HIS OR HER EMPLOYMENT HEREUNDER FOR ANY REASON, EMPLOYEE
SHALL RETURN TO THE COMPANY ANY ITEMS OF THAT NATURE AND ANY COPIES THEREOF
WHICH HE OR SHE MAY HAVE IN HIS OR HER POSSESSION OR CONTROL.


 


9.                                       INDEMNITY.


 


(A)                                  INDEMNIFICATION. COMPANY WILL INDEMNIFY
EMPLOYEE (AND, UPON HIS DEATH, HIS HEIRS, EXECUTORS AND ADMINISTRATORS) TO THE
FULLEST EXTENT PERMITTED BY LAW AGAINST ALL LOSSES, LIABILITIES, COSTS AND
EXPENSES, INCLUDING REASONABLE ATTORNEYS’ FEES, COURT AND INVESTIGATIVE COSTS,
JUDGMENTS, FINES AND AMOUNTS PAID IN SETTLEMENT (COLLECTIVELY, “LOSSES”)
REASONABLY INCURRED BY HIM IN CONNECTION WITH OR ARISING OUT OF ANY PENDING,
THREATENED OR COMPLETED ACTION, SUIT OR PROCEEDING IN WHICH HE MAY BECOME
INVOLVED BY REASON OF HIS HAVING BEEN AN OFFICER OR DIRECTOR OF THE COMPANY OR
ANY AFFILIATE OF THE COMPANY. THE INDEMNIFICATION RIGHTS PROVIDED FOR HEREIN ARE
NOT EXCLUSIVE AND WILL SUPPLEMENT ANY RIGHTS TO INDEMNIFICATION THAT EMPLOYEE
MAY HAVE UNDER ANY APPLICABLE BYLAW OR CHARTER PROVISION OF COMPANY OR ANY
AFFILIATE OF THE COMPANY OR ANY APPLICABLE STATUTE.


 


(B)                                 ADVANCEMENT OF EXPENSES. IN THE EVENT THAT
EMPLOYEE BECOMES A PARTY, OR IS THREATENED TO BE MADE A PARTY, TO ANY PENDING,
THREATENED OR COMPLETED ACTION, SUIT OR PROCEEDING FOR WHICH THE COMPANY IS
REQUIRED TO INDEMNIFY HIM OR HER, THE COMPANY WILL, TO THE FULLEST EXTENT
PERMITTED BY LAW, ADVANCE ALL EXPENSES INCURRED BY EMPLOYEE IN CONNECTION WITH
THE INVESTIGATION, DEFENSE, SETTLEMENT OR APPEAL OF ANY THREATENED, PENDING OR
COMPLETED ACTION, SUIT OR PROCEEDING, SUBJECT TO RECEIPT BY THE COMPANY OF A
WRITTEN UNDERTAKING FROM EMPLOYEE TO REIMBURSE THE COMPANY FOR ALL AMOUNTS
ACTUALLY PAID BY THE COMPANY TO OR ON BEHALF OF EMPLOYEE IN THE EVENT IT SHALL
BE ULTIMATELY DETERMINED THAT THE COMPANY IS NOT OBLIGATED TO INDEMNIFY EMPLOYEE
FOR SUCH AMOUNTS, AND TO ASSIGN TO THE COMPANY ALL RIGHTS OF EMPLOYEE TO
INDEMNIFICATION UNDER ANY POLICY OF DIRECTORS AND OFFICERS LIABILITY INSURANCE
TO THE EXTENT OF THE AMOUNTS ACTUALLY PAID BY COMPANY TO OR ON BEHALF OF
EMPLOYEE.

 

5

--------------------------------------------------------------------------------


 


(C)                                  LITIGATION. UNLESS PRECLUDED BY AN ACTUAL
OR POTENTIAL CONFLICT OF INTEREST, COMPANY WILL HAVE THE RIGHT TO RECOMMEND
COUNSEL TO EMPLOYEE TO REPRESENT HIM IN CONNECTION WITH ANY CLAIM COVERED BY
THIS SECTION 9. FURTHER, EMPLOYEE’S CHOICE OF COUNSEL, HIS DECISION TO CONTEST
OR SETTLE ANY SUCH CLAIM, AND THE TERMS AND AMOUNT OF THE SETTLEMENT OF ANY SUCH
CLAIM WILL BE SUBJECT TO COMPANY’S PRIOR REASONABLE APPROVAL IN WRITING.


 


10.                                 INJUNCTIVE RELIEF. EMPLOYEE ACKNOWLEDGES
THAT IRREPARABLE INJURY WILL RESULT TO THE COMPANY AND ITS BUSINESS IN THE EVENT
OF A BREACH OF SECTION 7 OR 8, THAT DAMAGES CAUSED BY SUCH BREACH WOULD BE
DIFFICULT IF NOT IMPOSSIBLE TO ASCERTAIN AND THAT ANY REMEDY AT LAW FOR SUCH
BREACH WILL BE INADEQUATE. EMPLOYEE AGREES THAT THE COMPANY WILL BE ENTITLED TO
INJUNCTIVE RELIEF TO PREVENT OR STOP ANY SUCH BREACH, WITHOUT THE NECESSITY OF
PROVING ACTUAL DAMAGE TO THE COMPANY OR OF POSTING ANY BOND OR OTHER SECURITY.


 


11.                                 ARBITRATION. ANY DISPUTE ARISING OUT OF THIS
AGREEMENT OR CONNECTED WITH EMPLOYEE’S EMPLOYMENT WILL BE SUBMITTED TO BINDING
ARBITRATION IN DENVER, COLORADO. THE ARBITRATION WILL BE CONDUCTED BY THE
JUDICIAL ARBITER GROUP OR, IF THE JUDICIAL ARBITER GROUP IS NOT AVAILABLE, BY
THE AMERICAN ARBITRATION ASSOCIATION OR ANOTHER ARBITRAL BODY SELECTED BY THE
PARTIES. THE DECISION OF THE ARBITRATOR MAY BE ENTERED AS A JUDGMENT IN ANY
COURT OF COMPETENT JURISDICTION. NOTWITHSTANDING THIS ARBITRATION PROVISION, THE
COMPANY WILL BE ENTITLED TO APPLY TO ANY COURT OF COMPETENT JURISDICTION FOR
INJUNCTIVE RELIEF UNDER SECTION 10.


 


12.                                 GOVERNING LAW; INTERPRETATION. THIS
AGREEMENT WILL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF COLORADO. THE TITLES OF THE SECTIONS HAVE BEEN INSERTED FOR CONVENIENT
REFERENCE ONLY AND WILL NOT AFFECT THE CONSTRUCTION OF THIS AGREEMENT.


 


13.                                 SEVERABILITY. THE INVALIDITY OR
UNENFORCEABILITY OF ANY PROVISION OF THIS AGREEMENT WILL NOT AFFECT THE VALIDITY
OR UNENFORCEABILITY OF ANY OTHER PROVISION. IF ANY PROVISION IS FOUND TO BE
INVALID OR UNENFORCEABLE AS WRITTEN, IT WILL BE DEEMED MODIFIED TO THE MINIMUM
EXTENT NECESSARY TO RENDER IT VALID AND ENFORCEABLE.


 


14.                                 BENEFIT. THIS AGREEMENT MAY NOT BE ASSIGNED
BY EITHER PARTY WITHOUT THE WRITTEN CONSENT OF THE OTHER, AND ANY ASSIGNMENT
WITHOUT SUCH CONSENT WILL BE NULL AND VOID; PROVIDED THAT THE COMPANY MAY ASSIGN
THIS AGREEMENT, WITHOUT EMPLOYEE’S CONSENT, TO ANY SUCCESSOR TO ALL OR
SUBSTANTIALLY ALL OF THE COMPANY’S BUSINESS AND ASSETS OR TO ANY SUCCESSOR TO
ALL OR SUBSTANTIALLY ALL OF THE BUSINESS AND ASSETS OF THE AFFILIATE OF THE
COMPANY FOR WHICH EMPLOYEE PRIMARILY WORKED. SUBJECT TO THAT LIMITATION, THIS
AGREEMENT WILL BE BINDING UPON AND INURE TO THE BENEFIT OF THE PARTIES AND THEIR
HEIRS, PERSONAL REPRESENTATIVES, SUCCESSORS AND ASSIGNS.


 


15.                                 NOTICES. ALL NOTICES GIVEN UNDER THIS
AGREEMENT WILL BE IN WRITING. ANY NOTICE MAY BE TRANSMITTED BY ANY MEANS
SELECTED BY THE SENDER. A NOTICE THAT IS MAILED TO A PARTY AT ITS ADDRESS GIVEN
BELOW, REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED, WITH ALL POSTAGE
PREPAID, WILL BE DEEMED TO HAVE BEEN GIVEN AND RECEIVED ON THE EARLIER OF THE
DATE REFLECTED ON THE RETURN RECEIPT OR THE THIRD BUSINESS DAY AFTER IT IS
POSTED. A NOTICE SENT BY FACSIMILE TRANSMISSION TO A PARTY AT ITS FACSIMILE
NUMBER GIVEN BELOW WILL BE DEEMED TO HAVE BEEN GIVEN AND RECEIVED UPON
CONFIRMATION OF TRANSMISSION BY THE SENDER’S FACSIMILE MACHINE. A NOTICE
TRANSMITTED BY RECOGNIZED OVERNIGHT COURIER SERVICE TO A PARTY AT ITS ADDRESS
GIVEN BELOW WILL BE

 

6

--------------------------------------------------------------------------------


 


DEEMED GIVEN AND RECEIVED ON THE FIRST BUSINESS DAY AFTER IT IS DELIVERED TO THE
COURIER. A NOTICE GIVEN BY ANY OTHER MEANS WILL BE DEEMED GIVEN AND RECEIVED
ONLY UPON ACTUAL RECEIPT. THE ADDRESSES AND FACSIMILE NUMBERS OF THE PARTIES FOR
NOTICE PURPOSES ARE AS FOLLOWS:


 


IF TO THE COMPANY:


 


COBIZ INC.


821 – 17TH STREET


DENVER, COLORADO 80202


ATTN: LYNE ANDRICH


FACSIMILE NO.: (720) 264-1958


 


IF TO THE EMPLOYEE:


 


TO THE ADDRESS OR FACSIMILE NUMBER SET FORTH ON EXHIBIT A.


 


EITHER PARTY MAY CHANGE HIS, HER OR ITS ADDRESS OR FACSIMILE NUMBER FOR NOTICE
PURPOSES BY WRITTEN NOTICE TO THE OTHER PARTY.


 


16.                                 MODIFICATION. NO FAILURE BY EITHER PARTY TO
INSIST UPON THE STRICT PERFORMANCE OF THIS AGREEMENT ON ONE OR MORE OCCASIONS
WILL CONSTITUTE A WAIVER OF ANY RIGHT OR REMEDY HEREUNDER. THIS AGREEMENT MAY BE
AMENDED, AND ANY RIGHT OR REMEDY HEREUNDER MAY BE WAIVED, ONLY IN A WRITING
SIGNED BY THE PARTY AGAINST WHOM THE AMENDMENT OR WAIVER IS ASSERTED.


 


17.                                 WAIVER OF OTHER BENEFITS. EMPLOYEE
IRREVOCABLY WAIVES ANY RIGHT HE MIGHT OTHERWISE HAVE TO RECEIVE ANY SEVERANCE,
DAMAGES OR OTHER POST-TERMINATION PAYMENTS OR BENEFITS FROM THE COMPANY, EXCEPT
FOR THOSE PROVIDED IN THIS AGREEMENT. THIS WAIVER EXPRESSLY INCLUDES, WITHOUT
LIMITATION, ANY AMOUNTS PAYABLE UNDER ANY SEVERANCE PLAN OR POLICY ADOPTED BY
THE COMPANY.


 


18.                                 SURVIVAL. THE PROVISIONS OF SECTIONS 6
(INSOFAR AS THEY REQUIRE PAYMENTS AFTER TERMINATION) AND 7 THROUGH 19 SHALL
SURVIVE THE TERMINATION OF THIS AGREEMENT.


 


19.                                 ENTIRE AGREEMENT. THIS AGREEMENT SETS FORTH
THE ENTIRE AGREEMENT AND UNDERSTANDING OF THE PARTIES WITH RESPECT TO THE
SUBJECT MATTER HEREOF AND SUPERSEDES ANY AND ALL PRIOR AND CONTEMPORANEOUS
NEGOTIATIONS, UNDERSTANDINGS AND AGREEMENTS WITH REGARD TO THE SUBJECT MATTER
HEREOF, WHETHER ORAL OR WRITTEN. IN ENTERING INTO THIS AGREEMENT, NEITHER PARTY
HAS MADE OR RELIED UPON ANY REPRESENTATION OR PROMISE NOT SET FORTH HEREIN.

 

7

--------------------------------------------------------------------------------


 


IN WITNESS WHEREOF, THE PARTIES HAVE EXECUTED THIS EMPLOYMENT AGREEMENT AS OF
THE DAY AND YEAR FIRST ABOVE WRITTEN.


 


 


 


COMPANY:


 


 


 


COBIZ INC.


 


 


 


BY:


/S/ STEVEN BANGERT


 


 


NAME: STEVEN BANGERT


 


TITLE:    CEO


 


 


 


 


 


EMPLOYEE:


 


 


 


 


/S/ TROY R. DUMLAO


 


 


 


TROY R. DUMLAO


 


8

--------------------------------------------------------------------------------



 


EXHIBIT A


 


TERMS OF EMPLOYMENT

 

 


NAME OF EMPLOYEE:


TROY R. DUMLAO


 


 


 


 


CAPACITY(IES):


1ST VICE PRESIDENT & CONTROLLER


 


 


 


 


REPORTING PERSON:


LYNE ANDRICH


 


 


 


MINIMUM BASE COMPENSATION:


$8,750.00 PER MONTH


 


 


 


VACATION:


 


 4 WEEKS PER YEAR


 


 


 


ADDRESS AND FACSIMILE


 


NUMBER OF EMPLOYEE:


TROY R. DUMLAO


 


 


821 17TH STREET


 


 


DENVER, CO 80202


 


 


(720) 264-1956


 

 

A-1

--------------------------------------------------------------------------------


 


EXHIBIT B


 


DEFINITIONS


 

“Affiliate” means, with respect to a specified Person, (i) any other Person
directly or indirectly controlling, controlled by or under common control with
the specified Person, (ii) any trust in which the specified Person holds 10% or
more of the beneficial interest, as beneficiary, settler or otherwise, (iii) any
member of the immediate family of the specified Person, (iv) any director,
executive officer, manager, member, partner or trustee of the specified Person,
or (v) any other Person in which the specified person or any Affiliate of the
specified Person owns a beneficial interest of 10% or more.

 

“Cause” for the termination by the Company of Employee’s employment means (i) a
breach by Employee of Section 7 or 8 of the Agreement, (ii) a breach of any
other provision of this Agreement by Employee which, if curable, has not been
cured within 15 days after notice from the Company, (iii) theft or embezzlement
from or other dishonesty involving the Company by Employee, (iv) the commission
by Employee of a crime involving moral turpitude or constituting a felony,
(v) gross negligence or willful misconduct with respect to Employee’s duties and
responsibilities to the Company, (vi) the willful failure or refusal of Employee
to perform his duties under this Agreement or to carry out the lawful
instructions of the Reporting Person or Board of Directors, (vii) a material
violation of the standards of conduct or code of ethics established by the
Company or (viii) Employee engages in self-dealing or attempts to obtain any
improper personal benefit or profit from the Company or any transaction in which
the Company or any Affiliate of the Company has an interest.

 

“Change of Control” of the Company shall be deemed to have occurred if: (i) any
person (as such term is defined in Section 13(d) or 14(d) of the Securities
Exchange Act of 1934, as amended (the “1934 Act”)), other than a person who is a
shareholder of the Company as of the date of this Agreement, acquires beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the 1934 Act) of
more than 50% of the combined voting power of the then outstanding voting
securities of the Company; or (ii) the Company merges or consolidates with or
into another entity if the shareholders of the Company immediately before such
merger or consolidation do not, immediately after such merger or consolidation,
own, directly or indirectly, more than 50% of the combined voting power of the
then outstanding voting securities of the entity resulting from such merger or
consolidation in substantially the same proportion as their ownership of the
combined voting power of the outstanding securities of the Company immediately
before such merger or consolidation; or (iii) the sale or other disposition of
all or substantially all of the assets of the Company or CoBiz Bank, N.A.
Notwithstanding the foregoing, a Change of Control will not be deemed to have
occurred: (x) solely because more than 50% of the combined voting power of the
then outstanding voting securities of the Company are acquired by a trustee or
other fiduciary holding securities under one or more employee benefit plans
maintained for employees of the Company or its subsidiaries; or (y) if Employee
agrees in writing to waive a particular Change of Control for the purposes of
this Agreement.

 

“Disability” has the meaning given to that term (or the most closely analogous
term) in the Company’s long-term disability insurance policy as in effect at the
relevant time. If no such

 

B-1

--------------------------------------------------------------------------------


 

policy is in effect, “Disability” means a mental or physical condition that
prevents Employee from performing the essential functions of his or her position
hereunder, with or without reasonable accommodations by the Company, as
determined by the Company in its discretion.

 

“Good Reason” for the termination by Employee of his or her employment means
(i) Employee is removed from all of the capacities described in Exhibit A, other
than for Cause, and is not offered another position with the Company or an
Affiliate of the Company that is commensurate with Employee’s education,
experience and abilities; (ii) the Company decreases Employee’s base
compensation or arbitrarily and capriciously decreases Employee’s bonus; or
(iii) the Company transfers Employee to a location outside the metropolitan area
in which Employee’s employment was based on the date of this Agreement; provided
that (x) no such action or event shall constitute Good Reason if Employee
consents to the action or event, whether before, at or after the time that it is
taken, (y) no such action or event shall constitute Good Reason unless Employee
gives written notice to the Company within 30 days after the action or event,
which notice shall specify the action or event and indicate that Employee
believes it constitutes Good Reason as defined herein, and the Company fails to
cure the action or event within 30 days after such notice and (z) a termination
by Employee of his or her employment shall not be a termination for Good Reason
unless notice of the termination is given by Employee within 90 days after the
end of the 30-day period established in clause (y) above.

 

“Person” means any individual and any corporation, partnership, trust,
unincorporated organization, association, limited liability company or other
entity.

 

B-2

--------------------------------------------------------------------------------

 